DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 2 and 4 are amended.  
	Claims 1, 3, 6, and 11- 51 are cancelled.  
	Claims 2, 4- 5, 7- 10, and 52- 64 are pending.  
	Claims 7- 8, 55- 58, and 63 are withdrawn from consideration because they do not encompass the elected subject matter.  
	Claims 2, 4- 5, 9- 10, 52- 54, 59- 62, and 64 are currently under consideration.  This is the first office action on the merits of the claims.

Election/Restrictions
Applicant’s election – without traverse – of Group II in the reply filed on Sep. 22, 2022 is acknowledged  
Applicant’s election – without traverse – of species in the reply filed on Sep. 22, 2022 is acknowledged. Applicants elected the following species:
Peptide collection: Library (e), constructed from the amino acid sequence comprising ADPAXXXCXXAAXXCXXX
LS2 is identified at the structure 
    PNG
    media_image1.png
    81
    171
    media_image1.png
    Greyscale
.  

Claims 7- 8, 55- 58, and 63 are withdrawn from further consideration as being drawn to nonelected species (see applicant’s response dated Sep. 22, 2022).  Specifically, in the species election requirement dated Jun. 22, 2022, applicants were given the option to elect:
1) A specific stapled peptide or a specific combination of stapled peptides, wherein all amino acid variables are clearly identified and defined; to include, any structural modifications with all variables (e.g., LS1, LS2, LS3, etc.) clearly defined. (e.g., claims 1, 2-11, 20, 21, 25, 40); and 
2) A fully defined compound or specific combination of fully defined compounds having the structure of Formula R-I, wherein each variable (e.g., RX, LX1, L’, Q, LX2, etc.) is clearly defined. (e.g., claims 13 and 20) a specific compound or compounds.  
Applicants elected collection (e), as described in the election above and the remarks (P. 7). The species is described in example 15, wherein the amino acid sequence that forms the structure of the peptides elected for Group II have the amino acid sequence ADPAXXXCXXAAXXCXXX. ([0387] and the table of clones, in which the 10 random sites have been defined in [0390)).  
However, the specific peptide DPATHRCEWAALHCELVGGS identified by applicants as a specific example in the library, and the referenced peptides of figures 12- 15 (pg. 7, remarks) do not “have” (interpreted as “comprise”) the N-terminal alanine residue required of a peptide having (interpreted as “comprising”) the amino acid sequence of the elected species (i.e., Library (e)). As such, it is not clear how they are members of the elected library.  
	The collection of peptides (consisting of or comprising amino acid sequences of length less than +/- 25% relative to a sequence length example of 100 amino acids {as defined in pars. [0057]; [0078]}) comprising the amino acid sequence: ADPAXXXCXXAAXXCXXX (SEQ ID NO: 3), is free of the prior art; but for, two naturally occurring proteins which have been identified as: 1) uncharacterized protein LOC106730891 isoform X6 [Camelus ferus]: 90 naturally occurring amino acids in length, comprising SEQ ID NO: 3 (NCBI Reference Sequence XP_032335171.1); and 2) hypothetical protein [Chryseobacterium pennae]: 88 naturally occurring amino acids comprising SEQ ID NO: 3 (NCBI Reference Sequence WP_115971347.1). Since, the independent claim recites the limitation: “and the collection comprises at least 1 x 104 unique staples peptides”, no individual peptides are effectively claimed independently. 	Thus, the presence of the two existing natural sequences do not constitute ground for rejection under 35 U.S.C. §101, nor do they comprise grounds for obviousness, as evidenced by the lack of identified conserved domains in either species and the dates of submission to NCBI. (See documents entitled: NCBI Conserved Domain Search_WP_115971347; and NCBI Conserved Domain Search_XP_032335171).  
	Therefore, the elected species: library (e) does not appear to be an obvious variant of the prior art.  

Nucleotide and/or Amino Acid Sequence Disclosures

Applicant is advised that the application is not in compliance with 37 CFR §§ 1.821-1.825.  
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825 for the reason(s) set forth in the Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR §§ 1.821-1.825) in order to effect a complete response to this office action.
While applicants have submitted the proper sequence listing, the application is not fully in compliance because the sequences of the claims and specification require a Sequence Identifier (SEQ ID NO) for each of the recited sequences.
Specifically, the application fails to comply with CFR 1.821(d), which states:
(d)Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

For example, at least [0039]; [0041]; [0042]; [0043]; [0169], Table S-1; [0195]; [0387], (d), (e), and (f); [0390]; [0391], (j) and Table; [0405]; [0409]; [0412], Table; and Figures 13- 15 of the specification as-filed contain a peptide sequence of at least 4 amino acids, at least 4 of which are specifically defined. These portions of the disclosure are not intended to represent an exhaustive search of the application. Applicant is required to check the entire disclosure for any other nucleic acid or protein sequences and list them in a sequence listing and identify them with a proper SEQ ID NO.  The specification and sequence listing must be amended to bring it into sequence compliance. For any response to this office action to be fully compliant, the response has to bring the application in compliance with sequence rules. The claims/specification must be amended to be consistent with 37 CFR 1.821 (d).
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See for example, at least pars. [0039]; [0041]; [0042]; [0043]; [0169], Table S-1; [0195]; [0387], (d), (e), and (f); [0390]; [0391], (j) and Table; [0405]; [0409]; [0412], Table.  
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
For example, at least Figures 13- 15.  
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
	Three sets of drawings were filed on Feb. 19, 2021. Two of the filed drawings comprise 17 pages and one set of drawings comprises 31 pages. The set of drawings comprising 31 pages is acceptable with respect to readability. However, Figures 13- 15 contain specifically defined sequences without “SEQ ID NO:” identifiers, as indicated above.  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on Jun. 11, 2021; Jun. 23, 2022; and Sep. 22, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4- 5, 9- 10, 52- 54, 59- 62, and 64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claims 2 and 5, the term “optionally substituted” is defined in the specification by the term “suitable”. While several paragraphs of specific examples of suitable substituents are provided, the term suitable does not provide a definite limitation. This is because the examples of suitable substitutions are not listed as members of a closed group(s). As such, the term “optionally substituted” as exemplified by pars. [0092]- [0098], comprises an improper Markush group. Further, the limitations of “optionally substituted” combinations of substituents remain ambiguous, as they are defined by the exemplary term “preferably” in relation to those that result in the formation of “stable” or chemically feasible compounds. The term “stable” is also not limited in terms of any specific structure. ([0092]).  
	Therefore, the term “optionally substituted” is defined in terms of both functionally and exemplary language, but remains technically open-ended. As such, the term represents an unlimited range of possible substituents and combinations of substituents. Thus, one having ordinary skill in the art would not be able to determine the precise metes and bounds of the claims comprising this language.  Therefore, claim 2 is rejected because the limitations remain undefined.  
Claim 2 is rejected because, the claim recites several instances of groups containing the following list of “heteroatoms selected from oxygen, nitrogen, sulfur, phosphorus and silicon”. As written, It is unclear if phosphorus and silicon are 1) individual members of these various groups, which may be used independently, or 2) the claim requires that phosphorus and silicon be used in conjunction with each other only (e.g., see p. 3, of the claims filed Sep. 22, 2022, lines 1- 4). Therefore, claim 2 is rejected as indefinite.  
Claim 2 is rejected because the phrase “or two R groups are optionally and independently taken together” can be interpreted in at least two different ways: 1) as the last listed modification to the heteroatoms selected from the group comprising: oxygen, nitrogen, sulfur, phosphorus and silicon, or two R groups are optionally and independently taken together to form a covalent bond; or 2) the last species in the list of optionally substituted items, further modifying the previous group which this group is intended to further modify. Said another way, it is unclear if the phrase is intended to modify the list of potential heteroatom substitutions, or if it is intended to further define an independent option for the previous “R” variable.  
	The lack of clarity is due in part to: (a) the lack of clarity in the interpretation of how phosphorous and silicon are to be included, as highlighted above; (b) the indention formatting of the claim; and (c) the structure of the phrase because it is presently unclear: (i) how two items can be “independently taken together”; and (ii) if an optionally substituted R group may comprise another R group.  
	Claims 2, 4- 5, 9- 10, 52- 54, 59- 62, and 64, depending from claim 2, are also rejected.  
Claim 9 is rejected because, as written, the claim can be interpreted in at least 2 ways: 1) that the cysteine residue pair, bonded at their respective Sulfur atoms, must be separated by at least 6 residues, or 2) that the cysteine residue pair, bonded at their respective sulfur atoms, must be separated by exactly 6 amino acid residues.  Either interpretation is reasonable as the specification indicates in, at least, par. [0154] that the pair of residues to be stapled may be separated by 7- 32 amino acid residues.  
	Claims 59- 62, depending from claim 9, are also rejected.  
Claims 52 and 59 are rejected because, as written, it is unclear if the term “its” refers to each stapled peptide of the respective collections (those of claims 2 and 9) or to an identifier discreetly associated with each stapled peptide of the respective collections. As such, the claims can be interpreted in at least 2 ways: 1) so the amino acid sequence of the discretely associated identifier can be identified, or 2) so that the amino acid sequence of each stapled peptide can be independently identified. In addition, a third interpretation may be made, with support from pars. [0059], [0188], and [0395], and will be relied upon throughout the remainder of this Office Action: 3) that the discretely associated identifier is either each amino acid sequence or the nucleic acid sequence that encodes each amino acid sequence of the respective collections of claims 2 and 9.  
	Claims 53 and 54, depending from claim 52, are also rejected.  
	Claims 60- 62, depending from claim 59, are also rejected.  
	The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  
	The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: CHEN and HEINIS, Phage Selection of Bicyclic Peptides Based on Two Disulfide Bridges, Chapter 9, Ratmir Derda (ed.), Peptide Libraries: Methods and Protocols, Methods in Molecular Biology, 1248: 119-137 (2015), on IDS dated 6/11/21.  
	Claim Interpretation: Broadest Reasonable Interpretation of independent claim 2: A collection of, at least, 1 x 104  unique stapled peptides; wherein each unique stapled peptide, in the collection of at least 1 x 104  unique stapled peptides, comprises: 1) an amino acid sequence of at least six (6) amino acid residues, wherein at least two amino acid residues are cysteine residues; 2) at least two cysteine amino acid residues are covalently linked at their individual sulfur atoms by some “LS2”, including a direct covalent bond; and 3) the at least two, covalently bonded, cysteine residues are separated, in each unique amino acid sequence, by 0-12 amino acid residues.  
Broadest Reasonable Interpretation of independent claims 54 and 62:  
	Any phage display library comprising or consisting of a collection of claims 2 or 9, respectively.  

Regarding claims 2, 4, 9- 10, 52- 54, 59- 62, and 64, Chen and Heinis discloses phage display libraries of randomized stapled peptides comprising up to 4 x 109 unique stapled peptides, wherein, at least two cysteine residues are covalently bonded by a disulfide bond. One of the randomized sequences used in generating the phage display libraries is disclosed as library 6 x 6, wherein the cysteine residues forming the disulfide bond are separated by 6 amino acid residues. (Pg. 120, last par; lines spanning pgs. 120- 121; Figure 2).  
	Therefore, all of the limitations of claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 are anticipated by the libraries of Chen and Heinis.  
Claims 2, 4, 9- 10, 52- 54, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: JAFARI et al., ACS Chem. Biol., 9: 443-450 (2014), on IDS dated Jun. 11, 2021.
	Claim Interpretation: Broadest Reasonable Interpretation of independent claim 2:  
	A collection of, at least, 1 x 104  unique  stapled peptides; wherein each unique stapled peptide, in the collection of at least 1 x 104  unique stapled peptides, comprises: 1) an amino acid sequence of at least six (6) amino acid residues, wherein at least two amino acid residues are cysteine residues; 2) at least two cysteine amino acid residues are covalently linked at their individual sulfur atoms by some “LS2”, including a direct covalent bond; and 3) the at least two, covalently bonded, cysteine residues are separated, in each unique amino acid sequence, by 0-12 amino acid residues.  
	Broadest Reasonable Interpretation of independent claim 9:  
	Any phage display library comprising or consisting of the collection of claim 2, wherein the, at least, two covalently bonded cysteine residues are separated by at least 6 amino acid residues.  
	Broadest Reasonable Interpretation of independent claims 54 and 62:  
	Any phage display library comprising or consisting of a collection of claims 2 or 9, respectively.  
Regarding claims 2, 4, 9- 10, 52- 54, 59- 62, and 64, Jafari et al. discloses a collection of peptides covalently bonded by a disulfide bond at paired cysteine residues that are separated by 7 amino acid residues, the collection of random peptides is presented on the coat protein of PIII and comprises 10^9 unique stapled peptides. (pg. 44, Figure 3).  
	Therefore, all of the limitations of claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 are anticipated by the libraries of Jafari.  
Claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by: CHEN. et al., Angewandte Chemie, 126(6): 1628-1632, (2014), on IDS dated Jun. 23, 2022.
	Claim Interpretation: Broadest Reasonable Interpretation of independent claim 2:  
	A collection of, at least, 1 x 104  unique  stapled peptides; wherein each unique stapled peptide, in the collection of at least 1 x 104  unique stapled peptides, comprises: 1) an amino acid sequence of at least six (6) amino acid residues, wherein at least two amino acid residues are cysteine residues; 2) at least two cysteine amino acid residues are covalently linked at their individual sulfur atoms by some “LS2”, including a direct covalent bond; and 3) the at least two, covalently bonded, cysteine residues are separated, in each unique amino acid sequence, by 0-12 amino acid residues.  
	Broadest Reasonable Interpretation of independent claim 9:  
	Any phage display library comprising or consisting of a collection of claim 2, wherein the, at least, two covalently bonded cysteine residues are separated by at least 6 amino acid residues.  
	Broadest Reasonable Interpretation of independent claims 54 and 62:  
	Any phage display library comprising or consisting of a collection of claims 2 or 9, respectively.  
Regarding claims 2, 4, 9- 10, 52- 54, 59- 62, and 64, Chen discloses phage display libraries of peptides on the order of 7.3x10^8 and 5.6x 10^8 comprising, at least, two (covalently bonded) cysteine residues separated by 0- 12 residues (three and seven; and four and nine, respectively), wherein the 3 pair of cysteine residues are bonded at their thiol groups by N,N',N''-Benzene-1,3,5-Triyltris(2-Bromoacetamide); which is allowed as an LS2 if an "optionally substituted" Cy continues to be recited by the language of claim 2.  

    PNG
    media_image2.png
    328
    542
    media_image2.png
    Greyscale
	As such, LS2 is a bivalent C5 aliphatic group, wherein three methylene units are independently replaced with -C(O)N(R')-, -Cy-, and C(O)N(R')-, respectively, wherein each R' is H, and -Cy- is a 1, 3, 5 phenylene, optionally substituted at the 3 position with Tris(2-bromoacetamide):
	Chen demonstrates that this LS2 is "suitable" for a stable bond formation with a pair of cysteine residues separated by 3, 4, 7, or 9 amino acid residues, as indicated by the libraries of Chen and the definitions of the instant specification.  (see Chen: pg. 1603; and instant specification: [0092]). Chen also teaches that polar molecules are most suited as cores of cyclic peptide structures and produce good tissue penetration. (pg. 1605, par. spanning Cols. 1 and 2).  
	Therefore, all of the limitations of claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 are anticipated by the libraries of Chen.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 2, 4- 5, 9- 10, 52- 54, 59- 62, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al., Angewandte Chemie, 126(6):1628-1632, (2014), on IDS dated Jun. 23, 2022, as applied to claims 2, 4, 9- 10, 52- 54, 59- 62, and 64 (above); in view of IYER, Organic & Biomolecular Chemistry, Pub: 2015, on IDS dated Jun. 23, 2022, as evidenced by SIDHU et al., Methods in Enzymology, 328: 333-363 (2000), on IDS dated Jun. 11, 2021; and GROSSMAN et al., PNAS, 109(44):17942-17947, (2012), on IDS dated Jun. 23, 2022, as evidenced by VERDINE, WO 2012/040459 A2, Pub: Mar. 29, 2012, on IDS dated Jun. 23, 2022.
	Claim Interpretation: Broadest Reasonable Interpretation of independent claim 2:  
	A collection of, at least, 1 x 104  unique stapled peptides; wherein each unique stapled peptide, in the collection of at least 1 x 104  unique stapled peptides, comprises: 1) an amino acid sequence of at least six (6) amino acid residues, wherein at least two amino acid residues are cysteine residues; 2) at least two cysteine amino acid residues are covalently linked at their individual sulfur atoms by some “LS2”; and 3) the at least two, covalently bonded, cysteine residues are separated, in each unique amino acid sequence, by 0-12 amino acid residues.  
	Broadest Reasonable Interpretation of independent claim 9:  
	Any phage display library comprising or consisting of a collection of claim 2, wherein the, at least, two covalently bonded cysteine residues are separated by at least 6 amino acid residues.  
	Broadest Reasonable Interpretation of independent claims 54 and 62:  
	Any phage display library comprising or consisting of a collection of claims 2 or 9, respectively.  
	The disclosure of Chen is discussed above and incorporated herein.  

    PNG
    media_image3.png
    243
    524
    media_image3.png
    Greyscale
	Chen does not teach the optionally substituted LS2 of claim 5: 
Iyer teaches the use of this compound as a more polar alternative to biphenyl and bipyridine cross-linkers to staple helical peptides, NH-DPAALKRARNTCAARRSRCRKLQ-COOH, comprising cysteine residues separated by 6 residues (i, i + 7) and labeled peptides (identifiers) comprising this structure.  Motivation to combine: Iyer teaches stabilizing a single alpha helix via peptide staple to allow DNA binding; improve helicity; increase cell penetration; and enhance peptide-protein interactions. (pg. 3857, Fig 1b; 3859 Fig. 7 1b; pgs. 3856, Col. 2, par. spanning Cols. 1 and 2, and Results and discussion section; 3859, Col. 1, 1st full par., 1st 4 lines; Col. 2, Conclusions par.).  
Grossman teaches that FITC labeled stapled peptides, designed with a staple at i, i+7, in a single alpha-helical structure, binds a Beta-catenin ligand site with a Kd of ~3uM).
Therefore, one of ordinary skill in the art would have been motivated to apply the teachings of Iyer (stapled peptides comprising the amino acid sequence DPAXXXXXXXXCAAXXXXCXXXX; DPA in the 1st, 2nd, and 3rd positions; and AA between the cysteine residue pair stapled with the linker of instant claim 5, wherein the staple using the species of instant claim 5 is taught to stabilize the resulting alpha-helix), and the suggestions of Grossman (I, i+7 staple and a single alpha helix) to the phage bound stapled peptide library production teachings of Chen (e.g., randomized phage display libraries of stapled peptides comprising, at least, two cysteine residues covalently bound by their sulfur atoms and a polar linking moiety similar in structure and known to covalently link cysteine residues separated by 3, 4, 7, and 9, amino acid residues) to identify a site specific ligand for beta-catenin.  
One having ordinary skill (starting from known amino acid components; identifying clones that successfully bind with a KD in the micromolar range; randomized library generation using multiple rounds of selection; and alanine scanning, as taught by Chen and evidenced further by Sidhu {whole document}) would have been motivated to develop peptide libraries that could be used as to identify ligands to develop treatments for cancer, or many other known conditions (as evidenced by Verdine {Whole Doc; Abstract; [0134]- [0156]}), with a high expectation of success.  
In addition, it would have been obvious to one of ordinary skill that applying the practices of the phage display techniques of Chen would produce site specific stapled peptides of single alpha helical ligands, and could be used to develop libraries having greater than 104 randomized and unique stapled peptides, which would be expected to provide increased stabilization of a single alpha helix via peptide staple to allow DNA binding; improve helicity; increase cell penetration; and enhanced peptide-protein interactions at the time of filing.  
One having ordinary skill practicing the combined teachings would have expected to produce a phage bound peptide library comprising at least 1 x 104 stapled peptides, wherein at least two cysteine residues separated by 6 amino acid residues are covalently linked at their sulfur atoms by the linker of claim 5 (elected linker). Further, the resulting library bound to the phage coat would necessarily produce the limitations of the remainder of the claims.   See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
Hence, claims 2, 4- 5, 9- 10, 52- 44, 59- 62, and 64 are rendered obvious.  

Conclusion
Summary of Claims: Claims 2, 4- 5, 9- 10, 52-54, 59- 62, and 64 are rejected. No claims are allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658